Citation Nr: 0827208	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran has been certified by the service department as 
having had active service on November [redacted], 1944.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.

In January 2005, the Board denied the claim.

The appellant took the case on appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In August 
2005, the Court remanded the appeal for action discussed in 
detail therein including appropriate notification of the 
appellant as to what was required in her claim and the 
opportunity to submit additional evidence.  

The Board remanded the case in January 2006.



FINDINGS OF FACT

1.  In a rating action in October 1952, the VARO denied the 
appellant's claim; that became final absent a timely appeal.

2.  At the time of the 1952 RO decision, of record were lay 
affidavits to the effect that the veteran had died, probably 
of malaria, on November [redacted], 1944; and the service department 
had certified that the veteran had had active duty only on 
November [redacted], 1944 and that he had died that same day of 
"unknown sickness". 

3.  Evidence submitted since 1952, by itself and/or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
appellant's claim and does not raise a possibility of 
substantiating that claim.



CONCLUSION OF LAW

Evidence presented since the 1952 VARO decision is not new 
and material, and the claim for service connection for the 
cause of the veteran's death is not reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

Through numerous letters and other communications from the 
Court, the Board and the VARO, the appellant has been fully 
advised of the contents of VCAA.  The Board finds that the 
content of letters and other communications prior to the 
pertinent rating action addressed required notice of the 
pivotal elements of her claim and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of opportunities to submit 
additional evidence, after which additional data was obtained 
and entered into the record.  The purpose behind the notice 
requirement has been satisfied, because she has been afforded 
a meaningful opportunity to participate effectively in the 
processing of her claim.   

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal nor suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance.  

Development has taken place in this case, including pursuant 
to Court and Board remands, to make sure that the appellant 
is fully informed as to what is required and the specific 
thereof.  In the aggregate, the appellant has demonstrated 
actual knowledge of and have acted on the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim), and related notification 
requirements have been fulfilled.  Moreover, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Criteria

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1998 decision, which was the 
most recent final adjudication which disallowed the veteran's 
claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen her claim 
was filed since then, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that both new and material evidence has been submitted.

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 2002 & Supp. 2007).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2007).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2007).

The Philippine government has its own laws and regulations 
which permit recognition of military service that is not 
recognized by the U.S. Army.  

There have been no documents submitted by the appellant that 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  

Documents from the Philippine government as to recognized 
service in their (as opposed to the U.S.) military also may 
not be accepted as verification of the appellant's service 
for the purpose of receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the Department of the Army 
reported that the appellant's late husband did not render 
valid service in the Armed Forces of the United States either 
as a member of the Philippine Commonwealth Army (USAFFE) or 
as a recognized guerilla except for a single day as stated; 
the service department confirmed this on a number of separate 
occasions of record. 

The service department's findings are binding and conclusive 
upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Although she argues that her husband had appropriate service, 
the appellant is not qualified to render such a decision, and 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  The language of the 
aforementioned regulation at 38 C.F.R. § 3.304(b) was amended 
during the pendency of this appeal, effective May 4, 2005.  
The amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
See also Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306; see also Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


Factual Background and Analysis

At the time of the original claim, filed in 1949, of record 
was a certification by the service department that the 
appellant's husband had entered into a casualty status prior 
to the recognition of his unit.  Documentation was of record 
to the effect that he had been with unrecognized Guerrilla 
unit(s) from sometime in 1942 until November 1944.  Also of 
record was an affidavit to the effect that he had died on 
November [redacted], 1944, the sole day of active service as 
certified by the service department, due to an unidentified 
illness or malaria.  He died in the "line of duty".

The decision originally rendered by the RO in 1949 and 
confirmed in January 1951 and October 1952, primarily on the 
basis of certifications of service, was to the effect that 
certified service had extended to that single day only, 
November [redacted], 1944.  The service department had undertaken 
recertification procedures on several occasions, reports from 
which are in the file.  

The decision was to the effect that the

(o)fficial service report on file in this 
case shows that the veteran rendered 
recognized guerrilla service from 11-[redacted]-
1944 to 11-[redacted]-1944 (one day only), with a 
holding of died in line of duty on that 
date.

A careful review has been made of the 
evidence of record which appears to be 
the best obtainable.  Considering this 
case in its entirety, it is the decision 
of this Board, based on well established 
and accepted medical principles that the 
fatal disease had its inception prior to 
the beginning of the veteran's recognized 
service with the armed forces of the 
United States and was not aggravated by 
such service, any increase in the 
severity of the condition during such 
service having been due solely to the 
natural progress of the disease.  

Service connection for the cause of the veteran's death due 
to unknown sickness was denied.

The appellant was informed of the denial decision in 
correspondence from the RO dated in October 1952.

Submitted since the 1952 decision were documents from the 
Philippine service department, and affidavits to the effect 
that the appellant's husband had been in a guerrilla force 
from October 1942 until November [redacted], 1944 when he was on a 
march, became sick with malaria and died, with burial in an 
unmarked spot in the mountains.

Also of record was a Philippine Army certificate, dated in 
1946, to the effect that other individuals had been enlisted 
in July 1943 and honorably discharged on December 3, 1945.

Also submitted were affidavits to the effect that the 
appellant's husband had been serving in November 1944 when he 
was trying to evade enemy and contracted malaria, from which 
he died.

The RO summarily confirmed the prior denial in February 1954.

The appellant endeavored to reopen her claim in 2002 at which 
time she stated that her husband had died in September 
[rather than November] 1944 from combat wounds [rather than 
an unknown illness or malaria as she had claim originally].  

Thereafter, she also submitted affidavits to the effect that 
certain individuals could acknowledge, as a service comrade, 
that the appellant's husband had been injured in combat with 
the enemy on September 10, 1944, and died that same day.  
Other affidavit evidence was submitted to the essential 
effect that sometime during the period from September onward 
and/or sometime in 1944. the appellant's husband was injured 
during enemy action and died, having been buried in an 
unmarked grace.  

Municipal records reflected that any death certificate for 
such a death no longer remained available.

Thus, in sum, the service department has certified that the 
appellant's husband had a single day of guerrilla service, 
November [redacted], 1944, which was active duty, and his death was 
on that same date.  Based on the evidence of record, 
including a lack of additional identifying numbers associated 
with the veteran's service for purposes of further pursuit of 
certification as noted in the most recent communication from 
the service department in September 2007, there is nothing of 
record to alter that certification by the service department, 
and as noted above, the VA is obligated to accept it as fact.  
Importantly, nothing has been newly submitted which would 
warrant recertification, nor is there additional data 
available which would permit searching for and/or finding 
additional records, e.g., based on other identifiers, as also 
noted by the service department on several occasions, most 
recently in 2007.

Parenthetically, the Board would note that as cited above, 
the regulations relating to aggravation have been somewhat 
liberalized since the initial decisions.  However, it remains 
in this case that there is no evidence of a medical or other 
nature for that matter to indicate that the veteran's malaria 
increased in severity on or as a result of service on 
November [redacted], 1944, and thus, even the liberalization of that 
rule does not result in any change in the ultimate 
determination warranted.  

Pursuant to remand action, the appellant has been informed at 
great length as to what is required in her case, and has been 
given the opportunity respond.  The service department was 
also asked to provide additional data, without success, 
absent further qualifying or identifying information which 
has long been noted to be absent given the specific 
circumstances of this case and the veteran's service and 
purported death as noted above.  

In that regard, it must be also noted that neither comrades 
or anyone else has not been able to pinpoint the location of 
his death and/or his body; local registrars are also unable 
to provide clear-cut documentation as to his death; and his 
body was never recovered, so the fact of his death and any 
specifics related thereto must be assumed and merely 
extrapolated from the credible collateral evidence of record.

Since the Court and Board remands, the appellant has 
submitted another affidavit from a service comrade to the 
effect that he knew as a comrade that the veteran died in 
combat in 1944 but his body was never recovered.  This is 
identical in substantive content to another dual affidavit, 
already of record, of which a new copy was provided, from 
other service comrades.

Thus, any affidavit evidence now submitted that he died 
"sometime in 1944" or specifically, in September 1944 is 
certainly new, and must be presumed to be credible for the 
purposes of reopening.  However, it remains entirely 
immaterial to either the issue of his single day of certified 
service (in November not September 1944), or the fact that he 
died on that day as certified by the service.  

In any event, even if the veteran is assumed to have died in 
September 1944 or for that matter, on any other day in 
history except for the single day he has been certified as 
having guerrilla service, namely November [redacted], 1944, the 
evidence is immaterial since he would not have been on active 
duty at the time of his death.  It certainly does not raise a 
possibility of substantiating his widow's claim, and is, in 
fact, it is opposed to the required mandates to prove the 
essence of her claim.

Otherwise, the evidence also does not alter the longstanding 
and specific conclusion by the service department that he 
served on a single day of active duty, namely the day he died 
of disease (whether malaria or something categorized as 
unknown); moreover, there is a reasonable probability found 
in the credible and supported evidence of record that the 
cause of death on that day was malaria or other "unknown 
illness," neither of which were shown to have been incurred 
on that day nor were shown by any competent authority or 
credible affiant to have been aggravated thereby.  

Moreover, the alternative affidavit comments by persons [none 
of whom were witness thereto but knew of it because they were 
service comrades], that he died of some sort of unknown 
combat injury on an unidentified day, in an unidentified 
location from which the body was never located, are simply 
not supported by the more credible contemporaneous 
documentation of record and do not enhance the plausible 
support for the appellant's claim. 

There is no other documented evidence to otherwise fulfill 
the requirements for service connection.  A reasonable doubt 
is not raised to be resolved in the appellant's favor, and 
the claim is not reopened.




ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death; the appeal is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


